ICJ_124_TerritorialDispute_NIC_COL_2012-11-19_JUD_01_ME_02_EN.txt.                                                                                                    730




                              SEPARATE OPINION OF JUDGE ABRAHAM

                 [Translation]

                    Disagreement with the reasoning, not with the operative part — Essential first
                 to consider the 1928 Treaty in order to determine whether it settles the question of
                 the sovereignty of the islands still in dispute — Failure to rule on the interpretation
                 of the 1928 Treaty — No valid justification for failing to do so — Application of
                 the traditional equidistance method at the very least inappropriate in this
                 instance — Impossible to construct a provisional median line which takes account
                 of all the “relevant coasts” — Inadequacy in this case of the notions of “adjustment”
                 or “shifting” of the provisional line.

                    1. I voted in favour of all the points in the operative part of the Judg-
                 ment. Nevertheless, I disagree with certain aspects of the Court’s reason-
                 ing. This opinion does not seek to criticize the reasoning as a whole, nor
                 even its fundamental logic, but rather two of its individual elements. They
                 are, first, the conclusion which the Judgment draws — or rather, in my
                 view, does not draw — from its consideration of the 1928 Treaty at the
                 end of Part 2, subsection A (paras. 40 to 56) ; and second, how the Judg-
                 ment deals with the issue of the construction of a “median line” as the
                 first stage in the delimitation process (paras. 184 to 199).
                    The reasons why I disagree with those two points are as follows.

                                                             *
                                                         *       *


                                 I. The Consideration of the 1928 Treaty
                           as Title to Sovereignty over the Islands in Dispute

                    2. In support of their opposing claims to sovereignty over the islands
                 in dispute, the Parties put forward three main series of arguments : the
                 first, which was essentially invoked by Colombia, was based on the bilat-
                 eral 1928 Treaty and its 1930 Protocol ; the second was based on the prin-
                 ciple of uti possidetis juris ; and the third was based on the post-colonial
                 effectivités.
                    3. The Judgment begins by considering the issue of the 1928 Treaty.
                 This is fully justified : not so much by the fact that Colombia relied prin-
                 cipally on that Treaty as the source of its sovereignty and only advanced
                 the other two series of arguments as alternatives ; but above all because
                 the conventional title, if its existence was established, would take prece-
                 dence over any other consideration, and would make the examination of
                 the other bases put forward by the Parties not only pointless but legally
                 impossible.

                                                                                                   110




6 CIJ1034.indb 217                                                                                         7/01/14 12:43

                           territorial and maritime dispute (sep. op. abraham)                731

                    4. In other words, this was not one of those situations — which do
                 occur — in which the Court could consider the various legal bases pleaded
                 for resolving the dispute, and choose the one which it regarded as constitut-
                 ing the most robust and most appropriate basis for its reasoning. It was
                 bound to examine the issue of the Treaty first and was only entitled to move
                 on to consider the uti possidetis juris and the effectivités if and to the extent
                 that the Treaty did not accord sovereignty over the islands in dispute to one
                 or other of the Parties. Indeed, if the Treaty were construed as according
                 sovereignty to one Party, then that Party should be declared to be in posses-
                 sion of it at the present time, even if the examination of the uti possidetis and
                 the effectivités were to lead to conclusions in favour of the other Party. If the
                 1928 Treaty did derogate from the division of sovereignty over the islands
                 which was established by the principle of uti possidetis juris, then it was legit-
                 imate for it to do so ; the effectivités subsequent to the Treaty could not,
                 whatever their nature, take precedence over the conventional title. Only a
                 new treaty or an agreement binding the Parties could have contradicted the
                 1928 Treaty on the question of sovereignty over the islands in dispute,
                 assuming that this question was settled — in whole or in part — by that lat-
                 ter Treaty ; but no one has alleged that such a post-1928 agreement exists.
                    5. It was therefore crucial to determine whether the 1928 Treaty (with
                 its 1930 Protocol) settled the question of sovereignty over the islands cur-
                 rently in dispute. Moreover, it is clear that the 2007 Judgment on the
                 Preliminary Objections raised by Colombia did not rule on that point.
                 That Judgment merely noted that Article I of the 1928 Treaty expressly
                 accorded sovereignty to Colombia over the three islands mentioned by
                 name therein (San Andrés, Providencia and Santa Catalina) — which was
                 why the Court did not have jurisdiction over that part of the dispute,
                 since it had been settled by an agreement between the Parties — but that,
                 on the other hand, it was not easy, prima facie, to determine the other
                 disputed features over which sovereignty was attributed to Colombia
                 under the Treaty, and that the Court did indeed have jurisdiction over
                 that part of the dispute, which had to be decided on the merits in the
                 subsequent phase of the proceedings. That was the Court’s task in the
                 present Judgment.
                    6. Up to this point in my reasoning I have no objections to the Judg-
                 ment.
                    In paragraph 42, after noting that, under the terms of the 1928 Treaty,
                 Colombia has sovereignty over “San Andrés, Providencia and Santa
                 Catalina and over the other islands, islets and reefs forming part of the
                 San Andrés Archipelago”, the Court is right to deduce that : “in order to
                 address the question of sovereignty over the maritime features in dispute,
                 [it] needs first to ascertain what constitutes the San Andrés Archipelago”.
                 In the context of this paragraph, the word “first” means that the question
                 thus formulated needed to be resolved before the Court turned — but
                 only if that were still to be necessary after answering the first question —
                 to the consideration of the other arguments of the Parties, based on the
                 uti possidetis juris and the effectivités.

                                                                                               111




6 CIJ1034.indb 219                                                                                    7/01/14 12:43

                          territorial and maritime dispute (sep. op. abraham)               732

                    7. It is clear, however, that at the end of the examination which it con-
                 ducts in paragraphs 52 to 55, the Court does not do what it said it would
                 do in paragraph 42 : it does not “ascertain what constitutes the San
                 Andrés Archipelago”. In fact it does not draw any conclusion and merely
                 notes that, since it cannot reach a definitive decision on the scope of the
                 1928 Treaty concerning the features in dispute, it can only settle the dis-
                 pute over sovereignty on the basis of the arguments of the Parties “which
                 are not based on the composition of the Archipelago under the 1928
                 Treaty” — that is to say, the arguments concerning the uti possidetis juris
                 and the effectivités (Judgment, para. 56). It then moves on to consider
                 those other arguments.
                    8. In so doing, in my opinion, the Court commits a serious legal error :
                 it fails, without valid justification, to rule on the interpretation of the
                 1928 Treaty, and, more specifically, on the meaning of the words “over
                 the other islands, islets and reefs forming part of the San Andrés Archi-
                 pelago”, within the meaning of Article I of the Treaty.
                    9. The fundamental reasons for this failure are provided in para-
                 graph 53 of the Judgment :
                      “the question about the composition of the Archipelago cannot . . . be
                      definitively answered solely on the basis of the geographical location
                      of the maritime features in dispute or on the historical records relating
                      to the composition of the San Andrés Archipelago referred to by the
                      Parties, since this material does not sufficiently clarify the matter”.
                    In essence, the Court notes that when the 1928 Treaty refers to the
                 “San Andrés Archipelago” it does not define its composition ; that the
                 sole fact that some islands lie close to the main island of San Andrés is
                 insufficient to conclude that they form part of the Archipelago, whereas
                 other, more distant, islands do not — since it would be necessary to deter-
                 mine a cut‑off point for establishing appurtenance to the Archipelago,
                 which the Treaty does not allow ; and, finally, that the examination of the
                 documents communicated to the Court by the Parties, which were meant
                 to shed light on the context in which the Treaty was negotiated and con-
                 cluded, does not establish with any certainty what the Parties intended
                 the reference to the “San Andrés Archipelago” to signify at the time.
                    10. None of the aforementioned reasons justifies the Court’s failure to
                 interpret the Treaty : they merely emphasize that the Treaty is unclear on
                 this point, identify the difficulties encountered when seeking to define its
                 meaning and scope, and indicate that it is impossible to draw a definitive
                 conclusion. None of that justifies the Court’s failure to interpret the
                 Treaty, whose meaning is disputed by the Parties. All that can be deduced
                 from the reasons given by the Court is that the interpretation is difficult
                 in this case. True. But the difficulty of interpreting a legal text is not — is
                 never — a valid reason for a failure to do so by the court which is respon-
                 sible for applying it. A text’s obscurity is a sign that it needs to be inter-
                 preted, never an obstacle to that interpretation. The court may not be
                 certain about the meaning of the text, it may hesitate over the solution to

                                                                                            112




6 CIJ1034.indb 221                                                                                 7/01/14 12:43

                          territorial and maritime dispute (sep. op. abraham)                733

                 adopt ; that is not unusual. But it is the court’s duty to decide, irrespective
                 of its doubts — doubts which it is moreover perfectly entitled to express
                 at the very moment when it does decide.
                    11. Admittedly, there are cases when, faced with a relatively obscurely
                 worded norm, the court prefers to avoid coming down in favour of one
                 particular questionable interpretation, and decides to set the difficulty
                 aside and settle the dispute on the basis of other legally relevant and suf-
                 ficient considerations. That is the mark of healthy judicial caution. How-
                 ever, it still has to be legally possible, given the particular facts of the
                 case, to rule without establishing the meaning of the norm whose scope is
                 in doubt. That is not always the case. For example, it is not the case in
                 this instance, for the reasons which I have set out above : the 1928 Treaty,
                 the uti possidetis and the effectivités are not alternative legal bases, which
                 are on an equal footing, and between which the Court could choose in
                 order to settle the issue of sovereignty. It was necessary first to determine
                 the effects of the 1928 Treaty on sovereignty before the rest could — if
                 appropriate — be examined. Deciding cannot mean merely noting that
                 the task is difficult : the Court has not done its duty.

                    12. Admittedly, when it writes, in paragraph 56, that, in order to
                 resolve the dispute, it must examine the arguments of the Parties which
                 are not based on the Treaty, whose meaning it regards as being in doubt,
                 the Court already knows that when it considers the effectivités it will find
                 sufficient robust and relatively uncontentious evidence on which to base a
                 conclusion in favour of awarding sovereignty to one of the Parties.
                    However, that does not alter the problem. For the reasons which I have
                 already stated, the Court was not at leisure to choose between the Treaty
                 and the effectivités on the basis of which of the two grounds appeared to
                 be the more robust.
                    Moreover, if the Parties had pleaded solely on the basis of the Treaty,
                 the Court would certainly not have evaded its duty of interpretation, the
                 performance of which may be difficult but is never impossible.
                    13. I would add, to anticipate a possible objection, that a court’s duty
                 to interpret a treaty which has been adduced by a party, when it is not
                 legally possible to rely on a strictly alternative basis, is not limited to cases
                 in which the provision invoked seeks to define a rule of a general and
                 impersonal nature, a genuine norm, that is to say, one which is abstract
                 and permanent. The duty to interpret is equally applicable in those cases,
                 like the present one, in which the contentious clause confers a specific title
                 on a party, notably a title to sovereignty. In such cases there is no reason
                 to derogate from the fundamental principle that a court is not entitled to
                 cite the obscurity of the treaty as justification for not interpreting it. I
                 regret that the Court disregarded that principle in this case.
                    14. Having said that, I think that the Court’s final conclusion would
                 have been the same if it had proceeded as it ought to have done.
                    15. It would first have noted that, unless the last clause of the first para-
                 graph of Article I of the 1928 Treaty were rendered ineffective, it must

                                                                                              113




6 CIJ1034.indb 223                                                                                   7/01/14 12:43

                          territorial and maritime dispute (sep. op. abraham)             734

                 inevitably be acknowledged that at least some of the features in dispute in
                 the present phase of the proceedings belong to Colombia on the basis of
                 the Treaty, since they form part of the “San Andrés Archipelago”. That
                 provision in fact implies that islands other than San Andrés, Providencia
                 and Santa Catalina form part of the “San Andrés Archipelago” under the
                 Treaty, and those other islands can be none other than those which are
                 presently in dispute, or certain of them at least. Nicaragua’s position, that
                 “the Archipelago comprises only the islands of San Andrés, Providencia
                 and Santa Catalina” (para. 48 of the Judgment) is incompatible with the
                 Treaty, since it renders it meaningless. A simple glance at the map is suf-
                 ficient to conclude — once you disregard all the islands to the west of the
                 82º W meridian, which the 1930 Protocol declares not to belong to the
                 Archipelago under the Treaty — that the Archipelago includes at least the
                 Alburquerque Cays and the East‑Southeast Cays, which lie closest to
                 San Andrés. Those islands therefore definitely belong to Colombia under
                 the Treaty, and the Court ought to have noted that fact, instead of cau-
                 tiously indicating that “given their geographical location” they “could be
                 seen as forming part of the Archipelago” (ibid., para. 53), before adding
                 that this geographical criterion was not decisive.
                    16. In my opinion, there is sufficient evidence to consider that in 1928
                 the islands of Roncador, Quitasueño and Serrana were also regarded as
                 forming part of the San Andrés Archipelago, but it is not necessary to
                 settle that question, since the second paragraph of Article I of the Treaty
                 expressly precludes sovereignty over those three features from being
                 attributed to Colombia. The fact that the reason given is that their appur-
                 tenance was in dispute between Colombia and the United States of Amer-
                 ica at the time, a dispute which subsequently disappeared when the United
                 States renounced its claim, does not alter the indisputable fact that the
                 1928 Treaty does not in itself confer a title of sovereignty on Colombia
                 over the three features in question. The Court was therefore able to leave
                 the issue unresolved of whether Roncador, Quitasueño and Serrana
                 formed part of the San Andrés Archipelago in the sense in which the two
                 States understood that notion in 1928.
                    17. Finally, it seems to me that Bajo Nuevo and Serranilla are too far
                 away from San Andrés to be reasonably regarded, at first sight, as form-
                 ing part of the Archipelago, and that this assumption must be made,
                 unless there is sufficiently convincing evidence to the contrary in the
                 travaux préparatoires of the 1928 Treaty. However, Colombia did not
                 provide any such evidence in support of its claim.
                    18. I therefore conclude that the 1928 Treaty accords Colombia sover-
                 eignty not only over San Andrés, Providencia and Santa Catalina (since
                 these three islands are no longer at issue in the present phase of the pro-
                 ceedings), but also over the Alburquerque Cays and the East‑Southeast
                 Cays ; however, it does not accord either of the two Parties sovereignty
                 over the other maritime features in dispute.
                    19. In respect of the latter — Quitasueño, Serrana, Roncador, Serra-
                 nilla and Bajo Nuevo — but of them alone, the Court had to move to the

                                                                                          114




6 CIJ1034.indb 225                                                                               7/01/14 12:43

                          territorial and maritime dispute (sep. op. abraham)              735

                 examination of the arguments based on the uti possidetis and the
                 post‑colonial effectivités. In this regard, I support the Judgment’s subse-
                 quent reasoning : a title in favour of one or other of the Parties cannot be
                 established on the basis of the principle of uti possidetis ; the effectivités
                 are in Colombia’s favour.
                    20. Ultimately, my serious reservations about the reasoning in the
                 Judgment did not prevent me from voting in favour of point 1 of the
                 operative part, since my conclusion is the same as that of my colleagues.

                                                        *
                                                    *       *


                          II. The Construction of a Provisional Median Line
                              as the First Stage in the Method for Fixing
                                        the Maritime Boundary

                    21. As far as the maritime delimitation is concerned, my disagreement
                 relates less to what the Court has done — moreover, I agree with the end
                 result of the process, and I voted in favour of points 4 and 5 of the oper-
                 ative part — than to how it is presented, which appears to me to be
                 largely fallacious. In short, my opinion is that, although the Court states
                 that it is following the traditional method, as described in particular in its
                 Judgment in the case between Romania and Ukraine (Maritime Delimita‑
                 tion in the Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009,
                 p. 61), in reality it diverges very considerably from it and actually it can-
                 not do otherwise, since it is clear that the said method is inappropriate in
                 the present case.
                    22. The method in question is recalled in paragraphs 190 to 193 of the
                 Judgment. It consists of first constructing a provisional median line, that
                 is to say, a line which is at equal distance from the opposite coasts of the
                 two States which generate entitlements to overlapping maritime spaces —
                 those overlapping entitlements being the very reason why it is necessary
                 to effect a delimitation. Where the relevant coasts are adjacent, the provi-
                 sional line is termed an equidistance line, but that does not make any
                 substantial difference and moreover is not the case here. The second stage
                 is to adjust or shift the provisional line thus obtained in order to take
                 account of any particular circumstances which might require the line to
                 be adjusted or shifted in order to achieve an equitable solution. Finally,
                 in a third stage, the Court must check that the maritime areas awarded to
                 the Parties by virtue of the delimitation obtained at the end of the previ-
                 ous stage are not markedly disproportionate to their respective relevant
                 coasts — the coasts which generate the entitlements to the overlapping
                 spaces.

                   23. The Court considers the arguments by which Nicaragua sought to
                 convince it that the said method was inappropriate in the present case on

                                                                                           115




6 CIJ1034.indb 227                                                                                7/01/14 12:43

                          territorial and maritime dispute (sep. op. abraham)               736

                 the grounds that the particular geographical situation was one in which
                 the Court should not begin by constructing a provisional median line. It
                 acknowledges that the “three‑stage process is not . . . to be applied in a
                 mechanical fashion” and “that it will not be appropriate in every case to
                 begin with a provisional equidistance/median line” (Judgment, para. 194).
                 However, it dismisses Nicaragua’s arguments and states that, although
                 there are undoubtedly particular circumstances which justify adjusting
                 the provisional median line, there is no reason not to begin by construct-
                 ing such a line nor to use it as a starting-point for the delimitation. Con-
                 sequently, the Court affirms that it will adhere to its “standard method”
                 (ibid., para. 199), and it proceeds to do so — or rather it claims to pro-
                 ceed to do so — in paragraphs 200 to 204 (first stage : construction of the
                 provisional median line), in paragraphs 205 to 238 (second stage : adjust-
                 ment or shifting of the provisional line), and in paragraphs 239 to 247
                 (third stage : disproportionality test).

                   24. Nevertheless, it is obvious that the construction of a provisional
                 median line as a starting‑point for the delimitation is not only highly
                 inappropriate in this case, but that it is even virtually impossible.

                    25. The reason for this is very simple. The overlapping entitlements
                 which make the delimitation necessary in this instance do not exist
                 because two opposite (or adjacent) coasts are generating projections
                 which overlap in an intermediate area, as is usually the case. Here, the
                 overlapping entitlements occur because, within the exclusive economic
                 zone measured from the Nicaraguan coast, there are islands belonging to
                 Colombia which generate an entitlement to an exclusive economic zone
                 for that State in all directions. In other words, the overlapping does not
                 only occur between the Nicaraguan coast and the Colombian islands
                 (that is to say, in the area to the west of the Colombian islands and to the
                 east of the Nicaraguan coast) ; it also occurs in the areas to the north, east
                 and south of the Colombian islands — and even between them. This is
                 shown very clearly on sketch‑map No. 7 in the Judgment (p. 687), which
                 depicts the “relevant maritime area”, that is to say, the area of overlap-
                 ping entitlements within which the Court is called upon to effect the
                 delimitation.
                    26. Plainly, therefore, no “median line” can take account of the geo-
                 graphical reality which was submitted for the Court’s consideration, not
                 because of any “relevant particular circumstance” which would justify the
                 adjustment of a provisional line without making it impossible to con-
                 struct it in the first place, but because of the essential facts of the dispute
                 brought before the Court, which make the very notion of a “median line”
                 meaningless in the present case.
                    27. It is admittedly possible to construct a line which is equidistant
                 from the Nicaraguan coast and the west-facing coasts of the Colombian
                 islands, and that is what the Court does, affirming that in so doing it has
                 completed the first stage of its “standard method”. But a glance at that

                                                                                            116




6 CIJ1034.indb 229                                                                                 7/01/14 12:43

                          territorial and maritime dispute (sep. op. abraham)                737

                 line, which is shown on sketch‑map No. 8 (p. 701), is sufficient to realize
                 that it is “median” in name only : it may be equidistant from the Nicara-
                 guan coast (more precisely from the Nicaraguan islands adjacent to that
                 State’s mainland coast), on its western side, and the western coasts of the
                 Colombian islands, on its eastern side. However, it does not take any
                 account — indeed the manner of its construction means that it cannot
                 take any account — of the entire area to the east of the Colombian
                 islands, which nonetheless also forms part of the overlapping area. This is
                 not a “particular circumstance” which would justify a subsequent adjust-
                 ment or shifting of the line. It is a fundamental defect which deprives the
                 line of its alleged “median” character. This can be explained by a specific
                 characteristic of the case : the Court could only construct that line by
                 ­taking base points, as far as Colombia is concerned, which were located
                  exclusively on the west-facing coasts of the islands belonging to
                  that State. It could not adopt any base points on the east‑, north‑ and
                  south‑facing coasts of those islands since they do not face the Nicaraguan
                  coast. However, as I recalled above, all of the coasts of Colombia’s
                  islands, not just the west-facing parts of those coasts, generate
                  ­entitlements to an exclusive economic zone which overlap with those of
                   Nicaragua.
                      28. In other words, in order to be able to construct a line which has at
                   least the semblance of a “median line” — although in my view even that
                   is debatable — the Court deliberately had to ignore the majority of
                   Colombia’s relevant coasts. However, in order to perform its designated
                   function in the delimitation process, a median line must take into account
                   all the “relevant coasts” of the States present, that is to say, all the coasts
                   which generate the projections creating the overlapping entitlements
                   which make the delimitation necessary.
                      29. The Judgment itself recalls that point in paragraph 191 : the median
                   line has to be “constructed using the most appropriate base points on the
                   coasts of the Parties”. These points are admittedly chosen, but they can-
                   not be chosen in just any way : in order for them to be “the most appro-
                   priate”, they must take satisfactory account of all the “relevant coasts”
                   and not just one part of those coasts. However, as far as the Colombian
                   islands are concerned, the Judgment rightly points out that the relevant
                   coasts constitute “the entire coastline of these islands, not merely the
                   west‑facing coasts” (para. 151). This suggests that a median line corre-
                   sponding to the definition in the “standard method” would have to be
                   constructed from base points on all the coasts of the Colombian islands,
                   and not only on their west-facing parts. Clearly, however, that is not pos-
                   sible in this case.

                    30. Instead of concluding from this that the construction of a median
                 line — albeit a provisional one — is at the very least inappropriate, if not
                 impossible, in this case, the Court decides to construct one all the same
                 without taking into account (simply because it cannot) the majority of the
                 coasts of the Colombian islands. In so doing, it appears to forget in para-

                                                                                              117




6 CIJ1034.indb 231                                                                                   7/01/14 12:43

                          territorial and maritime dispute (sep. op. abraham)               738

                 graphs 200 to 204, in which it selects base points which, on the Colom-
                 bian side, are located exclusively on the western sides of the islands, what
                 it explained in paragraphs 151 and 191.
                    31. It is true that this enables it to construct a line (depicted on
                 sketch‑map No. 8). But that line is only “median” with respect to one
                 part of the “relevant area” to delimit (the area shown on sketch‑map
                 No. 7) ; it is otherwise entirely meaningless. In my view, therefore, the line
                 constructed cannot be regarded as a “median line”, that is, as an accept-
                 able starting‑point for the delimitation, which will subsequently only be
                 adjusted or shifted to a necessarily limited extent, in order to take account
                 of particular circumstances.

                    32. Moreover, further on in its reasoning the Judgment implicitly
                 acknowledges that fact, in two ways.
                    First, after adjusting the provisional line by shifting it considerably
                 eastwards (in order, therefore, to move it closer to the Colombian islands),
                 the Court notes that even after that adjustment the result would not be
                 equitable if the line “extend[ed]... into the parts of the relevant area north
                 of point 1 or south of point 5”, that is to say, to the north and south of
                 the principal Colombian islands, and that furthermore the line in ques-
                 tion would cut off Nicaragua from the areas to the east of those islands,
                 areas “into which the Nicaraguan coast projects” (Judgment, para. 236).
                 That is perfectly true, but does it not constitute an acknowledgment that
                 the provisional line is not fit for purpose, with regard to a large part of
                 the area in which the delimitation is to be effected, that is to say, all the
                 sectors to the north, south and east of the principal Colombian islands ?

                    Second, and as a consequence of the foregoing, the Court is induced to
                 construct two horizontal lines along lines of latitude passing to the north
                 through point 1 (which is located to the north of Santa Catalina, and
                 approximately level with Roncador) and to the south through point 9
                 (which is located level with East‑Southeast Cays) with a view to delimit-
                 ing the area to the east of the Colombian islands (ibid., para. 237). How-
                 ever, it is difficult to regard these two horizontal lines as a mere
                 “adjustment” or even “shifting” of the provisional line. With the excep-
                 tion of the starting‑point of the first line, those lines are actually entirely
                 unrelated to the provisional line. The same goes for the addition of no
                 fewer than four maritime frontier points (points 6 to 9 on sketch‑map
                 No. 11, p. 714) in the southern part of the area to be delimited which,
                 rather than adjusting or shifting the provisional line, are in fact supple-
                 mentary to it.
                    33. In short, after describing as a “median line” a line which does not
                 really merit that description, the Court terms an “adjustment” or “shift”
                 a process which does not really merit being termed as such. Perhaps the
                 Judgment envisaged that process (the construction of two horizontal lines
                 and the fixing of points 6 to 9) as a separate stage after the adjustment or
                 shifting of the line. But if so, would that not be adding another stage —

                                                                                            118




6 CIJ1034.indb 233                                                                                 7/01/14 12:43

                          territorial and maritime dispute (sep. op. abraham)             739

                 and a decisively important one in this case — to the “traditional method”
                 (or “standard method”) to which the Court nevertheless promised to
                 adhere in paragraph 199 ?
                    34. I do not wish to say that the Court was wrong to delimit the spaces
                 constituting the relevant area in the way that it did. On the contrary, I
                 think that it adopted the most reasonable solution, and that each stage in
                 its construction was intrinsically justified. However, my opinion is that it
                 would have been clearer and more honest of the Court to acknowledge
                 that it could not follow the so-called “standard” method in this case
                 because the geographical framework did not at all lend itself to the appli-
                 cation of that method. In this instance it thus found itself in the situation
                 in which “compelling reasons . . . in the particular case” made it unfeasi-
                 ble to construct the provisional median line (Maritime Delimitation in the
                 Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009, p. 101,
                 para. 116) or, at the very least, in one in which the application of the
                 equidistance method was “inappropriate” (Territorial and Maritime Dis‑
                 pute between Nicaragua and Honduras in the Caribbean Sea (Nicaragua v.
                 Honduras), Judgment, I.C.J. Reports 2007 (II), p. 741, para. 272, men-
                 tioned in paragraph 194 of the present Judgment).
                    35. I understand that the Court wishes to give all its observers, and
                 first and foremost States, the impression that it does not use arbitrary
                 methods to achieve an equitable solution, but that it implements proven
                 and consistent techniques. And it is perfectly true that there is nothing
                 arbitrary about the Court’s approach, which is characterized merely by a
                 scrupulous search for the best solution. However, there are cases which
                 are presented in such specific terms that it is, on the whole, preferable to
                 acknowledge that the Court needs to depart from its usual technique, and
                 to explain why, rather than to sacrifice clarity and intelligibility to the
                 semblance of an illusory continuity.

                                                              (Signed) Ronny Abraham.




                                                                                          119




6 CIJ1034.indb 235                                                                               7/01/14 12:43

